Name: 1999/493/EC, ECSC, Euratom: Council Decision of 9 July 1999 on the composition of the Commission
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1999-07-24

 Avis juridique important|31999D04931999/493/EC, ECSC, Euratom: Council Decision of 9 July 1999 on the composition of the Commission Official Journal L 192 , 24/07/1999 P. 0053 - 0054COUNCIL DECISIONof 9 July 1999on the composition of the Commission(1999/493/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, (EC), and in particular Article 215 thereof,Having regard to the Treaty establishing the European Coal and Steel Community (ECSC), and in particular Article 12 thereof,Having regard to the Treaty establishng the European Atomic Energy Community (EAEC), and in particular Article 128 thereof,Whereas:(1) By letter of 16 March 1999 Mr Jacques Santer, President of the Commission of the European Communities, informed Mr Gerhard SchrÃ ¶der, President of the Conference of the Representatives of the Governments of the Member States of the European Union, of the decision by the Member of the Commission to resign as a body and to refer their appointment back to the Governments of the Member States;(2) In their letter of resignation the President and Members of the Commission declared that pursuant to the fourth paragraph of Article 215 of the Treaty establishing the European Community and the corresponding Articles of the ECSC and EAEC Treaties they would discharge their duties until they had been replaced in accordance with the procedures laid down in the Treaties;(3) In a declaration of 22 March 1999 the Council stated that although it considered that a new Commission should be appointed as rapidly as possible, in compliance with the procedures specified in the Treaty of Amsterdam, it wished the Commission to continue to discharge its duties until then as provided for in the Treaties;(4) By letter of 29 June 1999 Mr Martin Bangemann, Member of the Commission, informed Mr Gerhard SchrÃ ¶der, President of the Conference of the Representatives of the Governments of the Member States of the European Union, that he no longer intended to discharge his duties within the Commission, and expressed his intention of taking up a company appointment;(5) By letters of 6 July 1999 Mr Jacques Santer, President of the Commission, and Ms Emma Bonino, Member of the Commission, informed Mr Paavo Lipponen, President of the Conference of the Representatives of the Governments of the Member States, that they had been elected as members of the European Parliament; membership of the European Parliament being incompatible with membership of the Commission, Mr Santer and Ms Bonino had decided in favour of their parliamentary mandates and wanted the procedure laid down in Article 215 of the EC Treaty to be completed by 19 July 1999, the day before the inaugural session of the European Parliament;(6) Under the third paragraph of Article 215 of the EC Treaty and the corresponding Articles of the ECSC and EAEC Treaties, in the event of resignation the President of the Commission is replaced for the remainder of his term of office, the procedure applicable for his replacement being that laid down in Article 214(2) of the EC Treaty; under the fourth paragraph of Article 215, save in the case of compulsory retirement, Members of the Commission remain in office until they have been replaced; under the second paragraph of Article 215, the Council may, acting unanimously, decide that such a vacancy need not be filled;(7) After the resignation which took place on 16 March 1999, the procedure laid down in Article 214(2) of the EC Treaty for appointing the President and Members of the future Commission was immediately put in hand; the Heads of State or Government of the Member States meeting in Berlin on 24 and 25 march 1999 chose Mr Romano Prodi by common accord as their nominee for President of the Commission; the procedure for appointing the President and Members of Commission to replace the resigning President and Members is under way and should be completed in September 1999;(8) In these circumstances, and in view of the foregoing, note should be taken of the requests by Mr Santer, Mr Bangemann and Ms Bonino to be relieved of their duties at the Commission; it should be decided tha there is no need to replace them pending appointment of the new Commission,HAS DECIDED AS FOLLOWS:Article 1Note is hereby taken of the requests by Mr Jacques Santer, Mr Martin Bangemann and Ms Emma Bonino to be relieved of their duties at the Commission of the European Communities. There will be no need to replace them.Article 2This Decision shall take effect on the date of its adoption with regard to Mr Bangemann and on 19 July 1999 with regard to Mr Santer and Ms Bonino.It shall be communicated to Mr Santer, Mr Bangemann and Ms Bonino and to the Governments of the Member States of the European Union.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 9 July 1999.For the CouncilThe PresidentS. NIINISTÃ 